TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00518-CR



                             Olarinde Ayodeji Owoputi, Appellant

                                                  v.

                                   The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NO. D-1-DC-10-205345, HONORABLE MIKE DENTON, JUDGE PRESIDING



                             M E M O R A N D U M O P I N I ON


PER CURIAM

               Olarinde Ayodeji Owoputi filed a notice of appeal stating that he desired to appeal

the following “appealable order”: “the trial court’s adverse rulings handed down on July 11, 2011,

denying the Appellant’s (1) Motion to Withdraw Plea of Guilty; and (2) Application for Writ of

Habeas Corpus pursuant to Texas Code of Criminal Procedure §§ 11.01, 11.08, and 11.09.” In

criminal cases, this Court has jurisdiction to consider appeals from the entry of an appealable order.

See Tex. R. App. P. 25.2; Tex. Code Crim. Proc. art. 44.02; see also Tex. R. App. P. 26.2(a)(1).

However, there must be a written, signed order from which to appeal. See State v. Sanavongxay,

407 S.W.3d 252, 258-59 (Tex. Crim. App. 2012) (noting that “our precedent requires that an order

be in writing”); see also State v. Rosenbaum, 818 S.W.2d 398, 401-02 (Tex. Crim. App. 1991)

(holding that trial court “enters” order for purposes of appellate timetable when judge signs order).
               The record before us contains only a written, signed order on Owoputi’s motion

to withdraw his plea of guilty, which is not separately appealable from the order of deferred

adjudication. See generally Tex. Code Crim. Proc. art. 44.02 (permitting defendant to appeal only

as provided under the rules); Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999)

(holding that defendant placed on deferred adjudication community supervision may raise issues

relating to original plea proceeding only in appeals taken when deferred adjudication community

supervision is first imposed); Labib v. State, 239 S.W.3d 322, 331-32 (Tex. App.—Houston

[1st Dist.] 2007, no pet.) (holding that motion to withdraw guilty plea may be filed while defendant

is on deferred adjudication and reviewing denial for abuse of discretion in appeal of order deferring

adjudication). There is no signed order on Owoputi’s application for writ of habeas corpus. We

note, however, that the reporter’s record from the hearing held on the application for writ of habeas

corpus and the motion to withdraw a plea of guilty contains an oral ruling denying both motions.

Accordingly, we abate this cause and remand it to the trial court for entry of a signed order on the

application for writ of habeas corpus.

               Once entered, the signed order shall be included in a supplemental clerk’s record and

filed with this Court no later than February 27, 2014. See Tex. R. App. P. 44.4(b) (requiring appellate

court to direct trial court to correct remediable error that prevents proper presentation of appeal).



Before Justices Puryear, Goodwin and Field

Abated

Filed: February 12, 2014

Do Not Publish

                                                  2